Citation Nr: 0929427	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating in excess of 
20 percent for a posttraumatic left shoulder (minor) 
disability with glenohumeral joint arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from June 1972 to 
April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  In that decision, the RO granted 
service connection for posttraumatic left shoulder (minor) 
glenohumeral joint arthritis with an evaluation of 20 percent 
(effective October 25, 2002).  The Veteran filed a timely 
notice of disagreement with this initial evaluation.  
Eventually, the Veteran's file was transferred to the RO in 
Reno, Nevada and then to St. Petersburg, Florida.  

In May 2009, the Veteran testified before the undersigned at 
a Board hearing.  A transcript of the hearing is associated 
with the claims file.  


FINDING OF FACT

Posttraumatic left shoulder (minor) disability with 
glenohumeral joint arthritis is manifested by pain and 
limitation of motion.  There is no intermediate ankylosis of 
the scapulohumeral articulation or other impairment of the 
humerus and motion is possible to at least midway between the 
side and shoulder level.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
posttraumatic left shoulder (minor) disability with 
glenohumeral joint arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200, 5201, 5202, 
5203 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311, 1315-1316 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.  

II. Legal Criteria 

        A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

        B.  The Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Under DC 5201, a 20 percent rating is assigned for limitation 
of the minor arm motion to midway between side and shoulder 
level, and a 30 percent rating is assigned for limitation of 
motion of the minor arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.  (The normal range of motion of 
shoulder for flexion and abduction is from 0 degrees at the 
side to 180 degrees over head.  38 C.F.R. § 4.71, Plate I 
(2008).  Thus, shoulder level is at 90 degrees, and exactly 
midway between the side and shoulder level is at 
approximately 45 degrees.)  In determining whether a veteran 
has limitation of motion to shoulder level, it is necessary 
to consider reports of forward flexion and abduction.  See 
Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see 
also 38 C.F.R. § 4.71, Plate I.  

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003-5010.

III. Analysis

The Veteran has been rated under DC 5010-5201, limitation of 
motion of the arm with arthritis (effective October 25, 
2002).  An RO decision from August 2005 shows this disability 
warranted a temporary evaluation of 100 percent due to 
convalescence July 25, 2005 to December 1, 2005.  In a 
November 2005 RO rating decision, this total evaluation 
period was extended to January 1, 2006.  The Veteran's rating 
then returned to 20 percent disabling.  

The Veteran contends that his disability warrants a higher 
rating.  At the May 2009 Board hearing, the Veteran stated he 
needed assistance dressing.  (Transcript, p 7.)  
Service treatment records and VA examination reports identify 
the Veteran as being right hand dominant.  

Treatment for the Veteran's left shoulder disability in 
service is well-documented throughout his service treatment 
records.  

A January 2004 VA radiology record shows degenerative changes 
in the glenohumeral joint in the Veteran's left shoulder.  
The Veteran's past shoulder surgery was noted in the record 
and apparent from the visible surgical screw.  At a March 
2004 VA orthopedic consultation, the Veteran reported a 
history of dislocation of the left shoulder in 1972 and of 
undergoing a Bristow procedure.  Upon physical examination, 
the Veteran's left shoulder showed decreased range of motion 
compared to the right shoulder.  "Strength is 4/5 for 
external rotation as well as external rotation at 90 degrees 
of abduction."  Mild crepitus with motion was noted.  The 
impression of an X-ray taken was glenoid humeral arthritis 
secondary to old trauma.  

A July 2004 VA progress note recorded a history of left 
shoulder osteoarthritis.  The Veteran complained of pain and 
persistent lack of motion.  Physical examination showed 
active elevation to about 95 degrees; external rotation to 
93 degrees; and abduction of about 40 degrees.  The VA 
physician thought that the Veteran would benefit from 
surgery.  

At a November 2004 VA joints examination, the Veteran's 
claims file was available and reviewed.  The examiner noted a 
healed surgical scar consistent with past surgery.  Physical 
examination showed the following: internal rotation was 
90 degrees; external rotation was 0 to 15 degrees; abduction 
was 0-75 degrees; and forward flexion was 0 to 75 degrees.  
The examiner highlighted recent computed tomography scan 
results which showed postoperative changes and significant 
degenerative and posttraumatic arthritis in the glenohumeral 
joint.  

A March 2005 VA radiology record showed degenerative 
arthritic changes at both acromioclavicular joints.  A VA 
clinic note from the same month shows a plan to schedule the 
Veteran for surgery.  Physical examination showed active 
elevation of about 90 degrees; external rotation of 
90 degrees; and internal rotation to the level of the sacrum.  
The Veteran was neurovascularly intact.  

In July 2005, the Veteran underwent surgery.  The operation 
report describes the procedure as including: left humeral 
head resurfacing; biceps tenodesis; and hardware removal of 
glenoid.  

An August 2005 VA progress report for an occupational therapy 
visit showed the Veteran reported working as a security guard 
temporarily.  The Veteran had passive shoulder flexion to 
80 degrees and passive external rotation to 20 degrees.  Two 
months later, in October, a VA doctor treatment note showed 
passive forward elevation to 100 degrees with pain.  

A November 2005 VA doctor's note stated the Veteran reported 
not working, stiffness in the left shoulder and minimal pain 
in the shoulder.  In December 2005, the Veteran's treating VA 
doctor wrote a note to his employer explaining that because 
the Veteran complained of new pain and stiffness working 
regular duty as a meat cutter, the Veteran should be placed 
in a job that would not interfere with his shoulder recovery.  

A September 2006 VA orthopedic note showed the Veteran 
complained of increased shoulder pain.  Active forward 
elevation was to about 80 degrees "with a large 
scapulothoracic component."  The Veteran had pain with 
motion.  A review of X-rays showed obvious evidence of 
increased glenoid wear, which was determined to be the cause 
of his limitation of motion and pain.  A November 2006 VA 
nursing note showed the Veteran fell on his left shoulder.  
This incident caused increased pain and the Veteran was 
unable to raise his left arm.  Another VA record from this 
month showed that in addition to his fall, the Veteran was 
experiencing slower mentation and other symptoms.  The doctor 
stated that a new small cerebral vascular accident (stroke) 
could account for the symptoms.  The Veteran had a prior 
stroke.  

A January 2007 VA examination report notes the Veteran was 
currently in-patient at a rehabilitation facility for a 
stroke suffered only days prior.  The claims file was present 
and reviewed, but the examiner stated: "Today I find him to 
be quite obtunded . . ."  Although the Veteran was 
cooperative, the examiner surmised that the physical 
examination that day could not be a true representation of 
his shoulder function.  

The Veteran reported having trouble dressing.  At one point 
in the report the examiner states that forward flexion was 
45 degrees and abduction was 30 degrees, but later in the 
report these numbers are reversed; obscuring meaningful 
measurement.  No grimacing or objective signs of pain were 
noticed during physical examination.  With repetition, 
abduction decreased 20 degrees and forward flexion was 
decreased 10 to 15 degrees.  Stiffness and flare-ups were 
noted.  X-rays showed glenoid wear with subchondral cyst 
formations.  The examiner stated the Veteran's glenoid side 
of the shoulder joint seemed to be worn and arthritic.  The 
Veteran's left arm did not appear to be very functional, 
however, it was difficult to tell if this was due to pain or 
weakness from the stroke.  The examiner seemed to think 
functionality was due to weakness from the stroke, but again 
acknowledged that a new examination would be needed in a few 
months.  

A March 2007 addendum to a VA discharge record stated that 
the Veteran had a stroke in both July 2002 and January 2007.  
The first stroke left the Veteran with residual left 
hemiparesis.  The Veteran reported persistent left side 
weakness since his last stroke.  During rehabilitation the 
Veteran improved with coordination, standing and self 
dressing.  He still had difficulty with left side neglect and 
walking.  The discharge record from the same month showed a 
primary diagnosis of mobility and cognitive defects.  
Secondary diagnoses include left hemiparesis and left [side] 
neglect.  Impairments included decreased strength, gait 
defects, problems with activities of daily living, and 
decreased safety.  

An October 2008 VA joints examination report shows the 
Veteran reported his history to the examiner.  The Veteran's 
medical records were reviewed.  At the outset, the examiner 
noted the Veteran's left shoulder problem was compounded by 
his history of strokes and left side hemiparesis.  Upon 
physical examination, no deformity, giving way or instability 
was shown.  Weakness, pain, flare-ups and range of motion 
were found.  The following measurements reflect motion 
against strong resistance: forward flexion was 0 to 
50 degrees; abduction was 40 degrees; external rotation was 
45 degrees; and internal rotation was 45 degrees.  A 
decreased range of motion was found with repetitive use of 
every measurement.  The factor most responsible for the 
additional limitation of motion was weakness.  No ankylosis 
was found.  

Other significant findings included moderately decreased 
strength in the left upper extremity and a noticeable but 
moderate decrease in size of left lower extremity compared to 
the right.  X-rays showed a deformed healed glenoid fracture 
with a humeral head prosthesis.  Most effects on daily 
activities were moderate, although recreation and sports were 
fully prevented by the shoulder disability.  Driving and 
repetitively moving the steering wheel aggravated the left 
shoulder.  The Veteran was observed independently taking off 
and putting on his t-shirt and button down shirt, but had 
mild to moderate difficulty because of decreased range of 
motion in his left shoulder.  Decreased range of motion was 
attributed to degenerative joint disease and past surgery, 
while decreased strength and muscle atrophy were secondary to 
degenerative joint disease, surgery and left hemiparesis.  

As applied to this Veteran, DC 5201 would only provide for an 
increase if his left arm (minor) was limited in motion to 
25 degrees from his side.  38 C.F.R. § 4.71a.  Looking at all 
the evidence as a whole, this criterion is not met or nearly 
approximated.  Although the Veteran was unable to raise his 
left arm after a fall in November 2006, his doctor attributed 
symptoms to a potential stroke at the time.  After the 
Veteran's January 2007 stroke, the examiner indicated that 
physical examination was not a true representation of 
shoulder function.  If that wasn't enough, the measurements 
were switched in one point of the report which makes them 
unreliable.  The October 2008 VA examination showed abduction 
to be at 45 degrees and flexion to 50 degrees.  The October 
2008 VA examination appears to be the most probative evidence 
in the file because the examination took place well after the 
Veteran's stroke and the examiner was able to conduct a full 
and thorough physical examination.  At no point did the 
measurement of the limitation of motion of the arm fall below 
25 degrees from his side.  

The Board has considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 206.  The Veteran complained of flare 
ups and pain at VA examinations and in VA records.  Even 
considering the effects of pain on use, there is no probative 
evidence that the Veteran's current left shoulder disability 
is to such a degree to warrant an increased rating.  There 
are insufficient objective signs of deformity; swelling; 
instability; lack of coordination; as well as restricted or 
excess movement of the joint to warrant an increased rating.  
See 38 C.F.R. § 4.45.  

The Board has evaluated the Veteran's left shoulder 
disability under multiple diagnostic codes.  The left 
shoulder does not demonstrate ankylosis of scapulohumeral 
articulation, malunion of the humerus, or recurrent 
dislocation of the humerus at the scapulohumeral joint to 
warrant higher ratings under other pertinent diagnostic 
codes.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 (2008).  

In accordance with Hart, 21 Vet. App. at 509-510, staged 
ratings have been considered by the Board.  However, the 
Veteran's symptoms have shown to have remained relatively 
constant except during his period of convalescence after 
surgery.  The Veteran has already been given a temporary 
total evaluation during this period.  Further staged ratings 
are not warranted.  

As for extraschedular consideration, the Veteran has not 
needed frequent hospitalization for his disability and no 
objective evidence suggests it markedly interferes with 
employment.  The Veteran was hospitalized for a stroke and 
for stroke rehabilitation in 2007, not for his shoulder 
disability.  In any case, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of a veteran working or seeking work.  No exceptional or 
unusual disability picture has been shown.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).  

As the preponderance of the evidence is against the claim for 
an initial increased rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 20 percent for an initial 
increased rating for a posttraumatic left shoulder (minor) 
disability with glenohumeral joint arthritis is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


